                     Case
                     Case1:20-cv-03460-KBJ
                          1:20-cv-03460-KBJ Document
                                            Document914Filed
                                                         Filed
                                                             12/01/20
                                                               01/27/21Page
                                                                        Page211of
                                                                               of24
                                                                                  5

AO 440 (Rev. 06/12; DC 3/15) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the

                                                    __________ District
                                                          District      of __________
                                                                   of Columbia


                        Carter Page                                 )
                    500 West 56th Street,                           )
                     New York NY 10019                              )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )                             20-cv-03460-KBJ
                                v.                                          Civil Action No.
                                                                    )
                     James Comey, et al                             )
                     7845 Westmont Ln.                              )
                     McLean, VA 22101                               )
                                                                    )
                           Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Attorney General of the United States
                                           U.S. Department of Justice
                                           950 Pennsylvania Avenue, NW
                                           Washington, DC 20530-0001




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Leslie McAdoo Gordon
                                           McAdoo Gordon & Associates, P.C.
                                           1140 19th Street, NW
                                           Washington, D.C. 20036
                                           (202)293-0534


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               ANGELA D. CAESAR, CLERK OF COURT


Date:           12/1/2020                                                                      /s/ Anson Hopkins
                                                                                         Signature of Clerk or Deputy Clerk
                       Case
                       Case1:20-cv-03460-KBJ
                            1:20-cv-03460-KBJ Document
                                              Document914Filed
                                                           Filed
                                                               12/01/20
                                                                 01/27/21Page
                                                                          Page222of
                                                                                 of24
                                                                                    5

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)          Attorney General of the United States
 was received by me on (date)           12/1/20                         .

           ’ I personally served the summons on the individual at (place)
                                                                                   on (date)                            ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                        , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                   on (date)                            ; or

           ’ I returned the summons unexecuted because                                                                                ; or

           x Other (specify): Served via certified mail received on December 7, 2020. See Attached.
           ’
                                                                                                                                             .


           My fees are $                           for travel and $                    for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:     1/27/21                                                    /s/ Leslie McAdoo Gordon
                                                                                               Server’s signature

                                                                      Leslie McAdoo Gordon, Owner
                                                                                           Printed name and title
                                                                       McAdoo Gordon & Associates, P.C.
                                                                       1140 19th Street, N.W., Suite 602
                                                                       Washington, DC 20036
                                                                                               Server’s address

 Additional information regarding attempted service, etc:
Case 1:20-cv-03460-KBJ Document 14 Filed 01/27/21 Page 3 of 5
1/26/2021                Case 1:20-cv-03460-KBJ Document     14 Tracking®
                                                 USPS.com® - USPS Filed 01/27/21
                                                                          Results Page 4 of 5
            ALERT: USPS IS EXPERIENCING UNPRECEDENTED VOLUME INCREASES AND LIMITED EMPL…


   USPS Tracking
                                               ®                                                  FAQs   




                                                      Track Another Package     +




                                                                                                Remove   
   Tracking Number: 70160910000170801740

   Your item was delivered at 4:50 am on December 7, 2020 in WASHINGTON, DC 20530.




     Delivered




                                                                                                         Feedback
   December 7, 2020 at 4:50 am
   Delivered
   WASHINGTON, DC 20530

   Get Updates          




                                                                                                   
       Text & Email Updates


                                                                                                   
       Tracking History


       December 7, 2020, 4:50 am
       Delivered
       WASHINGTON, DC 20530
       Your item was delivered at 4:50 am on December 7, 2020 in WASHINGTON, DC 20530.



       December 5, 2020, 11:00 am
       Available for Pickup
       WASHINGTON, DC 20530



       December 5, 2020, 7:51 am
       Arrived at Unit
https://tools.usps.com/go/TrackConﬁrmAction?qtc_tLabels1=70160910000170801740                                   1/2
1/26/2021                Case 1:20-cv-03460-KBJ Document     14 Tracking®
                                                 USPS.com® - USPS Filed 01/27/21
                                                                          Results Page 5 of 5
       WASHINGTON, DC 20018



       December 4, 2020
       In Transit to Next Facility



       December 2, 2020, 11:53 am
       Arrived at USPS Regional Facility
       WASHINGTON DC DISTRIBUTION CENTER



       December 2, 2020, 12:03 am
       Arrived at USPS Regional Facility
       GAITHERSBURG MD DISTRIBUTION CENTER



       December 1, 2020, 5:21 pm
       Departed Post Office
       WASHINGTON, DC 20036




                                                                                                     Feedback
       December 1, 2020, 9:53 am
       USPS in possession of item
       WASHINGTON, DC 20036




                                                                                                 
       Product Information



                                                                    See Less    




                                    Can’t find what you’re looking for?
                            Go to our FAQs section to find answers to your tracking questions.


                                                                         FAQs




https://tools.usps.com/go/TrackConﬁrmAction?qtc_tLabels1=70160910000170801740                               2/2
